 


109 HR 4386 IH: To name the Department of Veterans Affairs medical facility in Iron Mountain, Michigan, as the 
U.S. House of Representatives
2005-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4386 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2005 
Mr. Stupak (for himself, Mr. McCotter, Ms. Kilpatrick of Michigan, Mr. Levin, Mr. Dingell, Mr. Rogers of Alabama, Mr. Upton, Mr. Camp, Mrs. Miller of Michigan, Mr. Hoekstra, Mr. Knollenberg, and Mr. Ehlers) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To name the Department of Veterans Affairs medical facility in Iron Mountain, Michigan, as the Oscar G. Johnson Department of Veterans Affairs Medical Facility. 
 
 
1.Name of Department of Veterans Affairs medical facility, iron mountain, MichiganThe Department of Veterans Affairs medical facility in Iron Mountain, Michigan, shall after the date of the enactment of this Act be known and designated as the Oscar G. Johnson Department of Veterans Affairs Medical Facility. Any reference to that medical facility in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Oscar G. Johnson Department of Veterans Affairs Medical Facility. 
 
